    3:15-cv-03308-SEM-TSH # 109   Page 1 of 30                                E-FILED
                                                   Friday, 29 March, 2019 09:08:14 AM
                                                         Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
               CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

SAJIDA AHAD, MD, on behalf of                )
herself and all others similarly             )
situated,                                    )
                                             )
     Plaintiff,                              )
                                             )
     v.                                      )   No. 15-cv-3308
                                             )
BOARD OF TRUSTEES OF                         )
SOUTHERN ILLINOIS UNIVERSITY                 )
and SIU PHYSICIANS &                         )
SURGEONS, INC.,                              )
                                             )
     Defendants.                             )

                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     Plaintiff Sajida Ahad, M.D., (“Ahad”) has sued the Board of

Trustees of Southern Illinois University and SIU Physicians &

Surgeons, Inc., alleging gender-based pay discrimination. On

September 29, 2017, the Court conditionally certified the case as a

collective action. Three individuals have opted into the class: Drs.

Jan Rakinic (“Rakinic”), Christina Vassileva (“Vassileva”), and Erica

Rotondo (“Rotondo”) (collectively with Ahad, “Plaintiffs”). Before the

Court is Defendants’ motion seeking to decertify the collective



                             Page 1 of 30
     3:15-cv-03308-SEM-TSH # 109     Page 2 of 30




action. Because the balance of the factors that the Court must

consider at this stage in the litigation favors decertifying the

collective action, Defendants’ motion is granted.

                         I. BACKGROUND

     Plaintiff Sajida Ahad, M.D., brings this suit alleging gender-

based pay discrimination on behalf of herself and a purported class

of female physicians against the Board of Trustees of Southern

Illinois University and SIU Physicians & Surgeons, Inc. The Board

of Trustees of Southern Illinois University acts for the SIU School of

Medicine (“SIU SOM”) and SIU Physicians & Surgeons, Inc. (“SIU

P&S”) does business as SIU Healthcare. SIU SOM and SIU P&S

(collectively “Defendants”) employed the physicians that comprise

the conditionally certified class.

     Plaintiff alleges that Defendants paid Plaintiff and other female

physicians substantially lower compensation than male physicians

for the same or similar work. Plaintiff brings her claims pursuant

to the Federal Equal Pay Act, Illinois Equal Pay Act (EPA), Title VII,

and the Illinois Civil Rights Act. Defendants deny these allegations.

     Defendant SIU Board of Trustees is the employer of all SIU

SOM employees, many of whom provide patient care through


                              Page 2 of 30
     3:15-cv-03308-SEM-TSH # 109   Page 3 of 30




Defendant SIU P&S, a university-affiliated organization also known

as SIU Healthcare. Plaintiff, a female physician, worked for

Defendants from July 28, 2008 to March 21, 2014. Cox-Largent

Decl. ¶ 23.

     Defendants’ physician faculty hold one of three tenure-eligible

academic ranks: Assistant Professor, Associate Professor, and

Professor. Pls.’ Opp’n to Defs.’ Mot. to Decertify Collective Action 5

(“Opp’n”). All physician faculty are expected to perform certain

minimum duties in three categories: research, teaching, and service

(including clinical service). Id. at 9.

     Defendants employ physicians in different School of Medicine

Departments. Id. at 3. Ahad and opt-in plaintiffs Rakinic and

Vassileva all worked in the Department of Surgery. Id. Opt-in

plaintiff Rotondo worked in the Department of Family and

Community Medicine. Id. Each Department is headed by a

Department Chair responsible for supervision of the Department,

including recruitment and hiring. Cox-Largent Decl. ¶ 11. In each

department, faculty physicians are further classified by divisions.

Id. The divisions are based on geographical location or




                              Page 3 of 30
     3:15-cv-03308-SEM-TSH # 109   Page 4 of 30




specialization. Id. Each division is headed by a Division

Chairperson. Id.

     A Master Agreement between SIU SOM and SIU P&S requires

SIU SOM employees to provide services for SIU P&S. Opp’n 5. The

Master Agreement also requires that all physician members of SIU

P&S and SIU SOM be compensated pursuant to the “Compensation

Plan.” Id. at 6. The Compensation Plan “serve[s] as the governing

document for compensation,” and it aims to provide for

compensation that “is market based and represents fair and

reasonable compensation for the efforts of faculty members.”

Compensation Plan, *4 (d/e 62). The inclusion of relative value

units (“RVUs”) as a basis for incentive compensation in the

Compensation Plan is intended to reward physician effort “without

regard to the payor for a particular patient or the patient’s ability to

pay.” Id. On its face, the Compensation Plan is undoubtedly

gender neutral.

     The Dean of SIU SOM and the CEO of SIU P&S are responsible

for the administration of the Compensation Plan. Opp’n 6. Since

2016, the Dean and Provost of SIU SOM has been Dr. Jerry Kruse.




                             Page 4 of 30
     3:15-cv-03308-SEM-TSH # 109   Page 5 of 30




Id. at 5. Since at least 2010, all of SIU P&S’ CEOs have been men.

Id. at 5–6.

     Under the Compensation Plan, Defendants’ physician faculty

members can receive three types of compensation, all of which must

be paid in accordance with the Compensation Plan: (1) an academic

base salary paid by SIU SOM; (2) a clinical base salary paid by SIU

P&S; and (3) a clinical incentive income paid by SIU P&S. Id. at 6.

Academic base salary compensates physician faculty for their

academic and administrative duties and is a fixed, monthly

amount. Id.

     The clinical base and clinical incentive income make up the

clinical compensation. Id. Clinical compensation is calculated

using a formula that assigns RVUs to the services the physician

provided. Defs.’ Mot. to Decertify Collective Action 8 (d/e 86) (“Mot.

to Decertify”). Individual RVUs are based on the current Medicare

RVU fee schedule and are uniform across medical specialties and

geographic locations. Compensation Plan, *11; Mot. to Decertify 8.

Clinical compensation is calculated by multiplying the physician’s

earned RVUs by a conversion factor. Mot. to Decertify 8. The

conversion factor is different in each division and is recalculated


                             Page 5 of 30
     3:15-cv-03308-SEM-TSH # 109   Page 6 of 30




periodically. Id. The RVUs and, therefore, the clinical

compensation, are determined by each individual physician’s time

devoted to clinical practice, types and amount of procedures

performed, specialty, and participation in call schedules. New

clinical faculty are guaranteed a fixed clinical income during initial

employment to allow them to build a practice, but those who

generate more RVUs than anticipated can terminate the guarantee

and be paid for all of their accrued RVUs. Mot. to Decertify 8. The

clinical compensation is also subject to caps.

     Hiring decisions and compensation recommendations are

standardized to some extent but are also based on a number of

individualized factors, including, but not limited to, need, salary

survey data, the source of funding, and the physician’s background

and qualifications, as well as market factors. Defs.’ Mem. Law

Supp. Mot. to Decertify 17 (d/e 86-1) (“Mem.”). To determine the

initial academic base salary, the Department Chair may consider

specific fellowship training, salary surveys compiled by the

American Association of Medical Colleges, specific job

responsibilities, level of education and prior experience, competing

job offers, and availability of third-party financial support for the


                             Page 6 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 7 of 30




position. Opp’n 7. This recommendation is reviewed again by the

Human Resources Department, SIU’s Affirmative Action office, the

Office of Management and Budget, and the Dean. Id.

     After a physician accepts employment with Defendants, they

execute a Member Practice Agreement which identifies the

physician’s duties and responsibilities and all compensation and

fringe benefits. Id. at 8. New physicians also execute an Annual

Compensation Agreement that reflects the agreed academic base

salary and the anticipated clinical compensation for the coming

year. Id.

     Going forward, physicians’ compensation is reviewed annually.

As with initial compensation, Department Chairs recommend

compensation adjustments for physicians in their departments.

Those recommendations are subject to review and approval by the

Dean. Id. at 7. SIU P&S’ Compensation Committee also reviews

physicians’ compensation. Id. at 8.

     Plaintiff alleges that this process has resulted in

discriminatory pay practices whereby female physicians are paid

significantly less than similarly situated male physicians.




                             Page 7 of 30
     3:15-cv-03308-SEM-TSH # 109      Page 8 of 30




Defendants argue that the process of determining compensation is

highly individualized.

      This Court conditionally certified a collective action under the

FLSA on September 29, 2017. Shortly thereafter Plaintiff moved for

class certification of her Illinois Equal Pay Act, Title VII, and Illinois

Civil Rights Act claims pursuant to Federal Rule of Civil Procedure

23.1 Finding that Plaintiff had not met her burden to show

commonality or typicality, the Court denied Plaintiff’s Motion for

Class Certification in an Opinion and Order dated September 12,

2018. Defendants now move to decertify the collective action

previously conditionally certified by the Court under Section 216(b)

of the Fair Labor Standards Act (FLSA). See 29 U.S.C. § 216(b).

                         II. LEGAL STANDARD

       Pursuant to Section 216(b) of the FLSA, a plaintiff may bring

a collective action on behalf of themselves “and other employees

similarly situated.” 29 U.S.C. § 216(b). A prospective member of

the collective action may “opt-in” by filing a written consent form in

the court where the action is brought; a person who does not opt-in


1 In the briefing on the instant motion, both parties have referred to and
incorporated by reference their briefs on the Rule 23 class certification motion.
See Opp’n 2, 13; Reply 6 (d/e 97).

                                 Page 8 of 30
     3:15-cv-03308-SEM-TSH # 109   Page 9 of 30




is not part of the FLSA collective action and is not bound by the

court’s decision. Gambo v. Lucent Techs., Inc., No. 05 C 3701,

2005 WL 3542485, at *3 (N.D. Ill. Dec. 22, 2005).

     The FLSA does not detail the process a court should employ to

determine whether potential class members are “similarly situated.”

See Smallwood v. Ill. Bell Tel. Co., 710 F. Supp. 2d 746, 750 (N.D.

Ill. 2010) (citing Hoffmann–La Roche, Inc. v. Sperling, 493 U.S. 165,

170–174 (1989)). Nor has the Seventh Circuit done so. Id. A

majority of courts, including courts in this District, have adopted a

two-step method to determine whether a plaintiff is “similarly

situated” to putative class members. See, e.g., North v. Bd. of Trs.

of Ill. State Univ., 676 F. Supp. 2d 690, 694 (C.D. Ill. 2009); Jirak v.

Abbott Laboratories, Inc., 566 F. Supp. 2d 845, 847 (N.D. Ill. 2008)

(collecting cases).

     At Step 1, the court decides if a class should be “conditionally”

certified. See Russell v. Ill. Bell Tel. Co., 575 F. Supp. 2d 930, 933

(N.D. Ill. 2008). At the first step, plaintiffs need only make “a

modest factual showing sufficient to demonstrate that they and

potential plaintiffs together were victims of a common policy or plan

that violated the law.” Bitner v. Wyndham Vacation Resorts, Inc.,


                             Page 9 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 10 of 30




301 F.R.D. 354, 357 (W.D. Wis. 2014) (internal citations and

quotation marks omitted). The plaintiff’s burden at Step 1 is

minimal and the standard is “fairly lenient.” Berndt v. Cleary Bldg.

Corp., No. 11-cv-791, 2013 WL 3287599, at *7 (W.D. Wis. Jan. 25,

2013). “[T]he purpose of this first stage is merely to determine

whether ‘similarly situated’ plaintiffs do in fact exist.” Myers v.

Hertz Corp., 624 F.3d 537, 555 (2d Cir. 2010) (emphasis and

citations omitted). If the court concludes that the plaintiff has met

her burden at Step 1, the court certifies the conditional class and

may order that appropriate notice be provided to potential class

members. This Court ruled on the first step of the test when it

conditionally certified the case as a collective action. See Opinion

and Order (d/e 53).

     Step 2 occurs after the conclusion of discovery and the opt-in

process is complete. The parties engaged in additional discovery on

the opt-in plaintiffs, and Defendants triggered the second step by

moving to decertify the collective action. At this step, “the court’s

inquiry is more stringent” than during Step 1. Mielke v. Laidlaw

Transit, Inc., 313 F. Supp. 2d 759, 762 (N.D. Ill. 2004). With the

benefit of discovery, the court examines three factors: “1) whether


                             Page 10 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 11 of 30




the plaintiffs share similar or disparate employment settings; 2)

whether the various affirmative defenses available to the defendant

would have to be individually applied to each plaintiff; and 3)

fairness and procedural concerns.” Id. At Step 2, the court may

also revisit the “similarly situated” determination in light of the

additional discovery conducted and make a final ruling on the

certification. North, 676 F. Supp. 2d at 695.

     At this stage in the litigation, Defendants’ motion requires

analysis under the second step of the two-step process.

                          III. ANALYSIS

     A. While Plaintiffs Share Some Factual and Employment
        Settings, Individual Issues Predominate.

     Plaintiffs bear the burden of demonstrating that they are

similarly situated. Camilotes v. Resurrection Health Care Corp.,

286 F.R.D. 339, 345 (N.D. Ill. 2012). In order to maintain a suit as

an FLSA collective action the plaintiffs must identify a “factual

nexus that binds the plaintiffs together as victims of a particular

violation of the . . . law[ ].” Vennet v. Am. Intercontinental Univ.

Online, No. 05 C 4889, 2005 WL 6215171, at *6 (N.D. Ill. Dec. 22,

2005). While Plaintiffs need only be similarly—not identically—



                             Page 11 of 30
      3:15-cv-03308-SEM-TSH # 109   Page 12 of 30




situated, a collective action is not appropriate when determining

whether a plaintiff has a viable claim “depend[s] on a detailed, fact-

specific inquiry.” Alvarez v. City of Chicago, 605 F.3d 445, 449 (7th

Cir. 2010).

      With regards to this first factor, courts typically consider

similarities or differences in the opt-in plaintiffs’ job titles and

duties, work locations, supervision, and compensation. Camilotes,

286 F.R.D. at 346. The Court may also consider if there is a

common policy or practice of the employer that violates the FLSA.

Id.

      Consideration of these variables leads to the conclusion that

the opt-in Plaintiffs are too dissimilarly situated to continue as a

collective action. Significant factual differences exist among the

plaintiffs’ job duties and work settings, such that these

individualized issues will predominate over issues common to the

collective action.

      1. Plaintiffs have disparate job duties and work settings.

      Plaintiffs encourage the Court to view their positions at a high

level of generality, noting that all SIU SOM physician faculty

position descriptions contain core duties such as ‘administration,’


                              Page 12 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 13 of 30




‘teaching,’ ‘research,’ and ‘service,’ or “highly similar terms.” Opp’n

9. Defendants ask the Court to take a much closer view, assessing

what each plaintiff actually does in their respective positions in

order to determine whether they are similarly situated. While

taking Plaintiffs’ position was sufficient at step one of the

certification process, the Court must take a closer look at the

second step.

     Plaintiffs encourage a level of generality that would all but

eliminate the ‘similarly situated’ determination. It is of course

almost always true that any two or more physicians will have

“substantially similar medical educations and . . . residencies” and

general job responsibilities that include some measure of patient

care and administration. See Opp’n 14–15. But the more stringent

inquiry required at this step necessitates more than that. Here,

analyzing the actual duties performed by each of the plaintiffs on a

day-to-day basis, as well as the individualized factors that

determined initial compensation recommendations, leads to the

conclusion that they are not similarly situated.

     At a more general level, only two of the plaintiffs shared

similar job settings. Both Ahad and Rakinic were in the


                             Page 13 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 14 of 30




Department of Surgery in the Division of General Surgery. Even

within the same division, each had a different area of focus. Ahad

practiced in the area of bariatric surgery and Rakinic specialized in

colon and rectal surgery. Vassileva, though in the same

department, was in the Division of Cardiothoracic Surgery,

practicing cardiothoracic surgery. Rotondo, meanwhile was in an

entirely different department—the Department of Family and

Community Medicine—and an entirely different job setting in that

she was exclusively employed by SIU SOM in its Federally Qualified

Health Center (FQHC) where she was a family practice physician.

Rotondo’s teaching duties though also related to the practice of

osteopathic medicine as she was a doctor of osteopathy.

     Further, while three of the plaintiffs were recruited into the

position of Assistant Professor, their jobs duties still varied widely

in spite of sharing a common job title. Ahad was recruited

specifically to fill the position of Medical Director of Bariatric

Surgery—a position that was created when she was hired and

eliminated when she left. Cox-Largent Decl. ¶ 23. Ahad described

this as a “leadership position.” Ahad Dep. 111:7–8 (d/e 86-3). This

position required not only clinical and surgical activities, but also


                             Page 14 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 15 of 30




significant administrative responsibilities, including community

outreach efforts to grow the program, Ahad Dep. 123:1–18, and

development and evaluation of policies and procedures and quality

improvement programs, Ahad Dep. 136:2–8.

     Another Assistant Professor, Vassileva, devoted as much as

half of her time to research and only a small fraction to

administration. Vassileva Dep. Ex. 10 (d/e 86-12). While Vassileva

was appointed as Director of the Center for Valvular Heart Disease,

her contract specifically anticipated that her time commitment to

that administrative position would be only about six-and-a-half

hours per month on average or eighty hours a year in the aggregate.

Vassileva Dep. Ex. 15 (d/e 86-13). The medical director agreement

governing Ahad’s appointment as Director of Bariatric Surgery, in

contrast, required that she devote fifteen hours each week to her

administrative role. Ahad Dep. Ex. 29 (d/e 86-4).

     Finally, the third opt-in plaintiff hired as an Assistant

Professor, Rotondo, held no administrative positions, Rotondo Dep.

103:3–9 (d/e 86-14), and devoted nearly all of her time to family

practice medicine and teaching responsibilities and almost none to

research, Rotondo Dep. Ex. 7 (d/e 86-15). The fourth opt-in


                            Page 15 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 16 of 30




plaintiff, Rakinic, was also, like Ahad, recruited to SIU SOM

specifically to set up a new program, but Rakinic was hired into the

job title of Associate Professor. Rakinic Dep. 15:15– 20 (d/e 86-10);

Ex. 2. Rakinic never held a Medical Director position but was

named Vice Chair for Clinical Affairs for the Department of Surgery.

Rakinic Dep. Ex. 6 (d/e 86-10). The position descriptions covering

Rakinic’s position for each year of her employment show that the

anticipated percentage of her time she would devote to

administrative responsibilities ranged from ten to thirty percent

depending on the year. Rakinic Dep. Ex. 7 (d/e 86-10, 11).

     The position descriptions for each of the plaintiffs reflect

similar differences in the time commitments required for teaching

and service responsibilities. Moreover, the proportions devoted to

each of the core responsibilities—administration, research, teaching

and service—changed from year to year for every one of the

plaintiffs. In some years, nearly half of some positions was

anticipated to be related to teaching, Rotondo Dep. Ex. 7, while for

others teaching comprised only a quarter of the position’s

responsibilities, Rakinic Dep. Ex. 7. Some Plaintiffs were expected

to commit as much as sixty percent of their time to service


                            Page 16 of 30
     3:15-cv-03308-SEM-TSH # 109   Page 17 of 30




responsibilities, Rotondo Dep. Ex. 7, while others, as little as

twenty-five percent, Vassileva Dep. Ex. 10.

     Plaintiffs contend that these dissimilarities in job

responsibilities are distinctions without differences, arguing that

labeling physician positions (i.e. bariatric surgeon or cardiothoracic

surgeon) focuses only on a small portion of a physician’s job

duties—the clinical responsibilities—and “conceal[s] the

interchangeable nature of duties.” Opp’n 14. Plaintiffs also claim

that differences between departments are overstated by Defendants.

As discussed above, though, there are not only significant

variations in the clinical aspects of Plaintiffs’ job duties, but all

aspects—clinical, administration, teaching, and research.

     The Compensation Plan’s emphasis on rewarding physician

productivity, as reflected by the use of RVUs tied to particular

clinical services in determining clinical income, creates further

variation. Differences between practice areas and departments then

can have significant impacts on compensation, as can differences in

the percentage of time a given physician devotes to service

responsibilities, as opposed to administration, research, or

teaching.


                              Page 17 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 18 of 30




     2. The Factors Affecting Each Opt-in Plaintiffs’ Compensation
        are Highly Individualized.

     Beyond the differences in day-to-day responsibilities of the

Plaintiffs, the compensation structures of the Plaintiffs also

demonstrate that they are not similarly situated. For example,

while Ahad, Vassileva, and Rotondo were hired into the job title of

Assistant Professor, only Vassileva rose to the position of Associate

Professor. Rakinic, recruited as an Associate Professor, eventually

rose to the position of Professor. These advancements, or lack

thereof, affected compensation. When Vassileva was promoted to

Associate Professor, she received a $10,000 increase in her base

salary, Vassileva Dep. Ex. 8, and when Rakinic was promoted to full

Professor her base was increased by $20,000, Rakinic Dep. Ex. 6.

     Ahad’s recruitment into a Medical Director position affected

the initial compensation recommendation for the position as

reflected by the fact that her compensation was $50,000 more than

that of the most-recently hired Assistant Professor. Cox-Largent

Decl. ¶ 22. Similarly, Vassileva’s appointment to director of the

valve program came with a $20,000 increase to base salary,

Vassileva Dep. 46:2–11, while Rakinic’s appointment to a Vice Chair



                            Page 18 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 19 of 30




position was accompanied by a $15,000 increase, Rakinic Dep. Ex.

6. As these appointments to administrative positions affected

compensation, the fact that Rotondo did not hold an administrative

position then, surely affected her compensation.

     Market forces, including need and demand, also affected

recruitment and, in turn, initial base compensation

recommendations and compensation adjustment recommendations.

For example, Ahad and Rakinic were recruited to develop new

programs, while Vassileva was hired to replace a departing

physician. Rakinic received an equity adjustment when her junior

partner received one in order to keep him from being hired away.

Rakinic Dep. 84:5–85:23. Vassileva received a significant increase

in her base academic compensation in order to retain a number of

cardiothoracic surgeons and keep them from leaving for private

practice. Vassileva Dep. 53:4–19. Rotondo’s initial compensation

reflected the fact that she had several years’ experience in private

practice prior to joining SIU SOM.

     Market factors also affected productivity, which then affects

clinical income. By example, Ahad was recruited to set up a

bariatric surgery program specifically to compete with an existing


                            Page 19 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 20 of 30




program. Due to low Medicaid reimbursement rates though, the

new program limited the number of Medicaid patients it would take,

thereby limiting the program’s growth and Ahad’s productivity (and

in turn, compensation). Ahad Dep. 68:23–69:6. As a result, Ahad

did not generate enough RVUs in her first two years to meet her

guarantee, and thus entered a reconciliation period. On the other

hand, Rakinic was so clinically productive that some years she

generated the most RVUs in her division, Rakinic Dep. Ex. 9, and

she was able to end her guarantee early, Rakinic Dep. 57:6–18.

Vassileva’s income was not impacted by the ability to take Medicare

or Medicaid patients, Vassileva Dep. 97:15–20, but market

changes—in this case, a competing facility hiring its own cardiac

surgeon—resulted in a significant decrease in her clinical activity

and workload, Vassileva Dep. Ex. 13. Rotondo, who worked in the

FQHC, participated in a fee-pooling agreement that was unique to

that employment setting.

     Plaintiffs state that Defendants’ contention that these

individualized differences in compensation calculations are of

consequence essentially amounts to a white-collar exemption to the

Equal Pay Act that does not exist. Opp’n 10–11. Importantly,


                            Page 20 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 21 of 30




however, none of the cases cited by the Plaintiff in support of this

point are collective actions; rather each involved only a single

plaintiff bringing claims under the Equal Pay Act. See King v.

Acosta Sales & Mrktg., 678 F.3d 470 (7th Cir. 2012); Hildebrandt v.

Ill. Dep’t of Nat’l Res., 347 F.3d 1014 (7th Cir. 2003); Storrs v. Univ.

of Cincinnati, 271 F. Supp 3d 910 (S.D. Ohio 2017). So, while

Plaintiffs’ general statement is true, plaintiffs overlook an important

distinction. The inquiry required to determine both liability and

damages here is vastly more complex than say, calculating unpaid

overtime for time spent by foundry workers showering and changing

clothes at the end of a shift, see DeKeyser v. Thyssenkrupp

Waupaca, Inc., 860 F.3d 918 (7th Cir. 2017), or for bus drivers paid

hourly wages, see Mielke, 313 F. Supp. 2d 759. The individualized

inquiries required here demonstrate that the plaintiffs are not

similarly situated, and that decertification is, therefore, appropriate.

     3. Plaintiffs have not identified a common policy or practice
        responsible for the alleged discrimination.

     Beyond consideration of Plaintiffs’ respective positions,

Plaintiffs have not identified a common policy or practice that has

caused the alleged unequal treatment. See Vennet, 2005 WL



                             Page 21 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 22 of 30




6215171, at *6 (“There must be a demonstrated similarity among

the situations of each plaintiff beyond simply claiming that the

FLSA has been violated . . . .”). While the presence of a unified

policy or standard practice is not strictly necessary to proceed as a

collective action, the absence of one weighs in favor of

decertification. Mielke, 313 F. Supp. 2d at 763–64.

     Again, Plaintiffs ask the Court to take a wide-angle view,

suggesting that the manner in which Defendants establish and

adjust salaries is a “single” or “centralized” process. Viewing the

process set out in the parties’ briefs as a “singular practice for

determining compensation,” Opp’n 7, overlooks each of the

individualized considerations that factors into compensation

decisions—decisions which occur at multiple different levels of

review.

     Plaintiffs argue that the necessary “factual nexus that binds

the plaintiffs together as victims of a particular violation,” see

Vennet, 2005 WL 6215171, at *6, in this case is Defendants’

implementation of their Compensation Plan, by which Defendants

establish and adjust physicians’ compensation. Plaintiffs

acknowledge that the Compensation Plan is facially gender neutral


                             Page 22 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 23 of 30




and that initial compensation recommendations were made at the

department level. However, Plaintiffs argue that implementation of

the Compensation Plan was still an employment practice that

resulted in statistically significant gender pay disparities. See

Opp’n 15.

     Plaintiffs have not shown how the facially gender-neutral

Compensation Plan could have created the disparate compensation.

The discretion given to Department Chairs by the Plan to make

recommendations for initial compensation and compensation

adjustments demonstrates that there is not a unified policy or

practice present. At the stage of determining initial compensation,

Department Chairs consider a number of individualized factors,

including salary survey data, funding sources, the candidate’s

background and qualifications, and market factors. In making

compensation adjustments, the Compensation Plan likewise

delegates discretion to Department Chairs, but the Compensation

Plan also establishes objective factors which guide the process.

Rather than a unified policy or common practice, Plaintiffs have

only pointed to a plan that provided for a process that gives




                            Page 23 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 24 of 30




discretion to Department Chairs to consider individualized factors

in making compensation decisions.

     Plaintiffs also note several times that SIU SOM’s Dean has

decision-making authority in physician compensation matters and

that the Dean and the CEO of SIU P&S are responsible for

administration of the Compensation Plan. See Opp’n 5–6.

Similarly, Plaintiffs note that the Dean must review both proposed

salary ranges and initial compensation recommendations, as well as

compensation adjustment recommendations. Plaintiffs have not,

however, shown that discretion exercised by one or two high-level

individuals could have created the disparate impact.

     The Compensation Plan does not create the necessary “factual

nexus” that binds the plaintiffs together. Instead, this case bears

more similarity to cases that have not found plaintiffs to be

similarly situated because no unified policy or common practice

existed that was responsible for the alleged violation. See Mielke,

313 F. Supp. 2d at 764 (declining to certify the plaintiff’s proposed

collective action in part “[g]iven the absence of a uniform policy” but

instead certifying a smaller collective action consisting of similarly




                             Page 24 of 30
     3:15-cv-03308-SEM-TSH # 109   Page 25 of 30




situated claimants who were affected by two separate but identical

policies).

      Nor does the statistical evidence presented by the Plaintiffs

establish that the Plaintiffs are similarly situated. The Court notes

that Defendants have filed a Motion to Exclude Reports and

Testimony of David Sharp, Phd. (d/e 98). That motion, filed nearly

eight months after the close of briefing on the class certification

motion for which the expert evidence was submitted to support,

attacks the methodologies employed by Plaintiffs’ expert. Whether

that rendered it untimely is largely moot at this point, as the Court

previously considered Dr. Sharp’s opinions in its ruling on class

certification. See Opinion (d/e 102) at 14–19. Regardless, in the

Rule 23 context, in Wal-Mart v. Dukes, 564 U.S. 338 (2011), the

Supreme Court rejected statistical evidence as a sufficient basis to

establish commonality because, even if it showed gender disparity

in every store, it would not show a common cause. 564 U.S. at

360. Likewise, the statistical evidence here does not and cannot

show whether a common cause existed regardless of the statistically

significant showing of pay disparities based on gender.




                             Page 25 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 26 of 30




     B. Affirmative Defenses Available to Defendants are Highly
        Individualized as to Each Plaintiff.

     With regard to the second factor to be analyzed at Step 2 of

the certification process, the Court must consider “whether

defendants’ defenses could be applied across the board to plaintiffs’

claims and potential plaintiffs’ claims or whether many and perhaps

disparate defenses could be raised.” Russell, 721 F. Supp. 2d at

820 (quotation omitted). If a court must conduct a detailed inquiry

into each plaintiff’s claims based on a defendant’s individualized

defenses, this factor weighs in favor of decertification. Camilotes,

286 F.R.D. at 352. The Court does not consider the merits of the

defenses, but only whether they can be applied uniformly to all of

the plaintiffs. Russell, 721 F. Supp. 2d at 820.

     Here, the highly individualized process used to determine

compensation will necessarily require Defendants to present

individualized evidence as to each Plaintiff in order to show that

“any other factor other than sex” accounts for the differential in

compensation. See 29 U.S.C. § 206(d)(1). Because the

determination of liability involves consideration of a number of

factors unique to each Plaintiff, including job responsibilities,



                             Page 26 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 27 of 30




productivity, and market forces as discussed previously, how this

defense could be shown by common proof is unclear. Cf. Russell,

721 F. Supp. 2d at 820–21 (finding factor weighed against

decertification where plaintiffs were “subjected to common practices

and policies,” “[d]efenses relating to liability largely require[d] an

examination of company records or mechanical calculations,” and

defenses “appear[ed] to be applicable to all plaintiffs”). Similarly,

among the comparator physicians identified by Plaintiffs, only two

Plaintiffs identify a single common comparator. In order to rebut

Plaintiffs’ claims of unequal pay for equal work, the same

individualized factors regarding both job responsibilities and

compensation structures would have to be considered for each of

the comparators as well.

     For much the same reasons, Defendants’ defenses as to

damages also must be applied individually. The Seventh Circuit

has cautioned that even in cases where there are common

questions as to liability—and this is not such a case—“the remedy

is so tailored to each particular plaintiff that a collective action is

inappropriate.” Alvarez, 605 F.3d at 449 n.1.




                             Page 27 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 28 of 30




     Additionally, Defendants raise an entirely distinct defense to

Rotondo’s claims, pointing to a Separation Agreement and Release

she executed prior to opting in to this case. See Rotondo Dep. Ex.

26. This defense does not apply to any other plaintiff.

     The issues in this case require an individualized analysis to

prove both liability and damages. As application of defenses to the

claims must also be individualized, consideration of this factor

weighs in favor of decertification.

     C. Fairness and Procedural Concerns Weigh in Favor of
        Decertification.

     Finally, with regard to the third factor of Step 2 of the

certification process, the Court must consider whether it is fair to

the parties, as well as procedurally feasible, to adjudicate the case

as a collective action. “A collective action is oxymoronic . . . where

proof regarding each individual plaintiff is required to show

liability.” Russell, 721 F. Supp. 2d at 822 (quotation omitted).

     Defendants argue that proceeding as a collective action would

require presentation of voluminous, individualized evidence.

Defendants also raise due process concerns, arguing that allowing

Plaintiffs to proceed collectively would effectively require Defendants



                             Page 28 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 29 of 30




to conduct four separate trials in a single proceeding. Plaintiffs

claim that proceeding as a collective action will not pose any

difficulties, that there would be substantial overlap of evidence, and

that the risk of inconsistency outweighs Defendants’ due process

concerns.

     Given the variety of individualized issues presented by this

case, the third factor in this step of the analysis also weighs in favor

of decertification. Because Plaintiffs have not shown that they are

similarly situated, allowing them to proceed collectively on their

claims does not promote judicial economy. As the Court has

already noted, the process by which Defendants establish and

adjust compensation is not the “virtually uniform process” Plaintiffs

make it out to be. Beyond common evidence pertaining to the

Master Agreement or the Compensation Plan in general terms, and

some testimony from common decision makers, nearly all of the

evidence in this case appears likely to be quite individualized at

every phase. Given the vast factual differences in Plaintiffs’ job

responsibilities and compensation structures, permitting this case

to proceed as a collective action would be impractical and unfair.




                            Page 29 of 30
    3:15-cv-03308-SEM-TSH # 109   Page 30 of 30




                       IV. CONCLUSION

     For the reasons stated, Defendants’ Motion to Decertify

Collective Action (d/e 86) is GRANTED. The claims of the opt-in

plaintiffs are dismissed without prejudice. Defendants’ Motion to

Exclude Reports and Testimony of David Sharp, Phd. (d/e 98) is

DENIED without prejudice as moot.



ENTERED: March 28, 2019


FOR THE COURT:
                           /s/ Sue E. Myerscough
                           SUE E. MYERSCOUGH
                           UNITED STATES DISTRICT JUDGE




                            Page 30 of 30
